Judgment reversed on the law and the facts and a new trial granted, costs to abide the event. There is no proof in the record as to the value *736of the mortgaged chattels at the time of their conversion by appellants; hence there is no basis for a deficiency judgment or for that part of the judgment which decrees that if possession of the chattels cannot be given to the plaintiff he is entitled to judgment for the full amount of the chattel mortgage plus interest and costs. Findings of fact and conclusions of law inconsistent herewith are reversed. Young, Seudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., concurs in result. Settle order on notice.